DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a receipt printer management apparatus comprising: a storage device which stores first statistical information indicating a number of customers in the store during past time periods, and second statistical information indicating an amount of paper used by the receipt printer during past time periods, and especially a processor programmed to perform a prediction processing including: calculating, based on the first and second statistical information, a replacement time period for replacing paper in the receipt printer, and outputting information indicating the calculated replacement time period and in combination with other features as recited in claim 1 and further limitations of the dependent claims 2-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Fukano (US 2004/0019495); Wakasa (US 2017/0348987); Nakayama (US 2016/0009108); Lyons et al. (US 2007/0212146); and Hayashi (US 2018/0307891) are cited because they are related to printing system but fail to teach the predicting a replacement time period for replacing receipt paper based on first and second statistical information as recited.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TUYEN K VO/Primary Examiner, Art Unit 2887